Order                                                                                Michigan Supreme
                                                                                                 Court
                                                                                     Lansing, Michigan
  June 16, 2015
                                                                                       Robert P. Young, Jr.,
                                                                                                  Chief Justice

  151051(60)(62)                                                                        Stephen J. Markman
                                                                                            Mary Beth Kelly
                                                                                             Brian K. Zahra
                                                                                     Bridget M. McCormack
  CITY OF COLDWATER,                                                                       David F. Viviano
                                                                                       Richard H. Bernstein,
            Plaintiff-Appellee,                                                                        Justices
                                                            SC: 151051
  v                                                         COA: 320181
                                                            Branch CC: 13-040185-CZ
  CONSUMERS ENERGY COMPANY,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the separate motions of the Association of
  Businesses Advocating Tariff Equity (ABATE) and the Michigan Municipal Electric
  Association (MMEA) to participate as amici curiae are GRANTED. The amicus brief
  submitted by ABATE on June 8, 2015, and the amicus brief submitted by MMEA on
  June 10, 2015, are accepted for filing.




                    I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
              foregoing is a true and complete copy of the order entered at the direction of the Court.
                             June 16, 2015